Citation Nr: 1038261	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  03-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1971, and from August 1971 to July 1972.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a June 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

The Veteran presented testimony at the Seattle, Washington RO in 
April 2004.

In November 2006, the Board denied the Veteran's appeal  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2008, the 
Court issued a decision which vacated the Board's denial with 
respect to the issue of entitlement to service connection for a 
right shoulder disability only and remanded the case to the Board 
for action consistent with its decision.  The case has been 
returned to the Board for further appellate action.

The Board has removed misfiled documents located in the Veteran's 
claims file and followed proper procedures for routing the 
documents to the appropriate responsible party.  See Chairmen's 
Memorandum No. 01-06-20 (July 28, 2006).  The Veteran's claims 
file was reviewed by the Board's Freedom of Information Act 
Officer.  The Board has found that the misfiled documents had no 
material bearing on the issue on appeal and therefore, the Board 
has proceeded with the disposition of the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court's decision with regard to the right shoulder issue was 
premised on the need for the Board to further consider whether an 
examination was warranted and provide reasons and basis if it was 
found that such an examination was not required.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he sustained an injury to his right 
shoulder during an in-service accident in February or March of 
1970 in Alaska.  See November 2002 notice of disagreement and 
April 2004 hearing transcript.  He also claims that he went to 
sick call at the clinic at Ft. Richardson the day following the 
injury and after seeing the doctor, was sent to the hospital at 
the Elmendorf Air Force Base, where he had X-rays taken and was 
prescribed painkillers.  See id.  The Veteran contends that he 
has a current right shoulder disability related to the reported 
in-service injury.

Service treatment records are negative for any complaints or 
findings of a right shoulder injury or disability and at the time 
of the Veteran's July 1971 separation examination for his first 
period of service, normal findings were reported for the upper 
extremities.  Furthermore, on his June 1972 report of medical 
history, the Veteran checked "no" boxes when asked if he had a 
painful or trick shoulder or elbow; arthritis, rheumatism or 
bursitis; or bone, joint or other deformity.  At the time of his 
June 1972 physical examination, normal findings were again 
reported for the upper extremities, and the Veteran indicated 
that he was in good health.

During his April 2004 hearing, the Veteran testified that after 
seeking medical treatment in service for his shoulder injury, he 
continued to have pain in the shoulder, and that at times he 
self-medicated with over the counter pain relievers such as 
Tylenol and Bayer, but when the pain got too bad, he sought 
medical treatment at the VA hospital in Phoenix, Tucson and 
Spokane.  He testified that he first sought VA treatment for his 
shoulder in the late eighties.  He also testified that his 
shoulder condition has progressively gotten worse since his in-
service injury.  See April 2004 hearing transcript.

The record documents current degenerative disc disease of the 
cervical spine.  Thus, the element of a current disability is 
satisfied.  Furthermore, the Board has already found that the 
Veteran's testimony regarding an injury in service provides 
competent evidence on the element of an in-service incurrence of 
a disease or injury.  Finally, although contemporaneous evidence 
of a right shoulder disability in the years following service is 
not of record; the Board finds that the Veteran's testimony at 
his April 2004 hearing does provide credible evidence of 
continuity of symptomatology.

Therefore, an examination and opinion are needed to determine 
whether the Veteran's currently diagnosed right shoulder 
disability is related to service.  38 U.S.C.A. § 5103A(d) (West 
2002).

The Veteran's representative has reported the Veteran's 
contention that there is pertinent evidence that is missing from 
the claims file that may have been misfiled in the claims folder 
of the claimant whose records were misfiled in the Veteran's 
file.  The representative has asked VA to investigate whether the 
Veteran's documents have been misfiled in "claimants identified 
by the Veteran."  The Veteran's contention requires further 
investigation.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to specify the evidence 
that is missing in his claims folder and may 
have been misfiled and to identify the 
claimants whose files might contain this 
evidence.  The agency of original 
jurisdiction should then determine whether 
any pertinent records are contained in the 
claims files of those claimants.

2.  Afford the Veteran a VA examination to 
determine the etiology of his current right 
shoulder disability.  The examiner should 
provide an opinion as to whether the 
Veteran's current shoulder disability is, at 
least as likely as not, related to a disease 
or injury in service.

The examiner should review the claims folder 
and provide a rationale for all opinions and 
conclusions expressed.  

The examiner is advised that the Veteran is 
competent to report injuries and symptoms and 
that his reports must be considered in 
formulating the requested opinions.  If the 
examiner rejects the Veteran's reports, the 
examiner should provide a rationale for doing 
so.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so, and must state whether there is 
additional evidence that would permit the 
necessary opinion to be made.

3.  If the benefits sought on appeal are not 
granted, a supplemental statement of the case 
should be issued.  The case should be 
returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


